     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2208 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     Kathryn AYERS, et al.,                              Case No.: 14-cv-00542-BGS-NLS
12                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFFS’
13     v.                                                  MOTION FOR A DETERMINATION
                                                           THAT ADVERSE INFERENCES LIE
14     James Yiu LEE, et al.,
                                                           WITH THE ASSERTION OF THE
15                                      Defendant.         FIFTH AMENDMENT BY THIRD-
                                                           PARTY WITNESSES
16
17
                                                           [ECF No. 206]
18
19
20
        I.   INTRODUCTION
21
             Plaintiffs’ filed their Motion for a Determination that Adverse Inferences Lie with
22
      the Assertion of the Fifth Amendment by Third-Party Witnesses, seeking the Court to
23
      rule on whether an adverse inference should lie as to the testimony by deposition
24
      witnesses Roger, Ullo and Timo Ettore who invoked the Fifth Amendment during their
25
      depositions. (ECF No. 206-1 at 2.) The Defendant opposes. (ECF No. 212.) The Court
26
      will address the substance of their positions as relevant to its analysis.
27
      ///
28

                                                       1
                                                                                   14-cv-00542-BGS-NLS
     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2209 Page 2 of 6



 1     II.   LEGAL STANDARD
 2           “[T]he Fifth Amendment’s protections against self-incrimination can be asserted in
 3    any proceeding, be it civil, criminal, administrative, judicial, investigative or
 4    adjudicatory.” Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1263 (9th Cir.
 5    2000). “However, in the civil context, the invocation of the privilege is limited to those
 6    circumstances in which the person invoking the privilege reasonably believes that his
 7    disclosures could be used in a criminal prosecution, or could lead to other evidence that
 8    could be used in that manner.” Id. “The only way the privilege can be asserted is on a
 9    question-by-question basis, and thus as to each question asked, the party has to decide
10    whether or not to raise his Fifth Amendment right.” Id. Accordingly, “the assertion of
11    the privilege necessarily attaches only to the question being asked and the information
12    sought by that particular question.” Id. at 1265.
13           “[N]o negative inference can be drawn against a civil litigant’s assertion of his
14    privilege against self-incrimination unless there is a substantial need for the information
15    and there is not another less burdensome way of obtaining that information[.]” Id. at
16    1265. “[A]n adverse inference can be drawn when silence is countered by independent
17    evidence of the fact being questioned[.]” Id. at 1264. “[W]hen there is no corroborating
18    evidence to support the fact under inquiry, the proponent of the fact must come forward
19    with evidence to support the allegation, otherwise no negative inference will be
20    permitted.” Id. “The district court must [also] determine whether the value of presenting
21    the evidence [is] substantially outweighed by the danger of unfair prejudice to the party
22    asserting the privilege.” Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 912 (9th
23    Cir. 2008) (internal quotations omitted).
24           “Like all evidence presented to the jury, the inquiry for the admissibility of the
25    negative inference from [the defendant’s] silence begins with the relevance threshold, and
26    with the consideration of whether the value of presenting such evidence was substantially
27    outweighed by the danger of unfair prejudice that drawing the adverse inference on that
28    question would have represented to [the defendant].” Glanzer, 232 F.3d at 1266.

                                                     2
                                                                                  14-cv-00542-BGS-NLS
     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2210 Page 3 of 6



 1 III.     ANALYSIS
 2          Plaintiffs request the Court to rule that an adverse presumption lies with the
 3    invocation of the Fifth Amendment by the third-party witnesses. (ECF No. 206-1 at 2.)
 4    However, they do not request a ruling regarding the specific adverse presumption
 5    allowed in connection with particular questions. (Id.) They assert that the topic will be
 6    the subject of a later motion, if the Court finds an adverse presumption lies. (Id.)
 7          Given the case law cited above, as well as the case law cited by the Plaintiffs, the
 8    Court does not find any support about an adverse presumption. The Plaintiffs rely
 9    heavily on the Second Circuit case of LiButti v. United States, 107 F.3d 110 (2d Cir.
10    1997), in support of their position that an assertion of the Fifth Amendment in a civil case
11    by a non-party can lead to adverse inferences admissible in the action. (ECF No. 206-1 at
12    7–9.) Therefore, the Court finds that the Plaintiffs are arguing for the admissibility of
13    adverse inferences, as opposed to an adverse presumption.
14          Secondly, Plaintiffs focus their motion entirely on applying what they refer to as
15    the LiButti factors, and Defendant responds in kind. (Id. at 7–9.) Plaintiffs argue that
16    these factors are to be considered by the Court in determining whether an assertion of the
17    Fifth Amendment by non-parties should be given an evidentiary inference. (Id. at 8.)
18          In LiButti, the Second Circuit was called upon to decide whether the lower court
19    was precluded, as a matter of law, from drawing an adverse inference against a party by
20    the non-party’s invocation of the Fifth Amendment. 107 F.3d at 120. After referencing
21    other cases, LiButti supported the conclusion that the circumstances of a given case, not
22    the status of a particular non-party witness, is the admissibility determinant. Id. at 121.
23    Further, a bright-line rule for use in all civil cases should not “govern the admissibility of
24    adverse inferences in keeping with the underlying objectives of the Federal Rules of
25    Evidence and the Federal Rules of Civil Procedure ‘to secure fairness in the
26    administration of justice; to guarantee that the truth would be ascertained and proceedings
27    would be determined justly.’” Id. at 122 (citing Rosebud Sioux Tribe v. A & P Steel, Inc.,
28    733 F.2d 509, 522–23 (8th Cir. 1984)).

                                                    3
                                                                                  14-cv-00542-BGS-NLS
     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2211 Page 4 of 6



 1          LiButti indicates that “the issue of the admissibility of a non-party’s invocation of
 2    the Fifth Amendment privilege against self-incrimination in the course of civil
 3    litigation[,] and the concomitant drawing of adverse inferences[,] appropriately center on
 4    the circumstances of the case.” 107 F.3d at 120. However, LiButti also states that the
 5    evolving case law and its underlying rationale also suggests that there are an additional
 6    number of non-exclusive factors that should guide the trial court in making these
 7    determinations:
 8          (1) The Nature of the Relevant Relationships; (2) The Degree of Control of
            the Party Over the Non–Party Witness; (3) The Compatibility of the Interests
 9
            of the Party and Non–Party Witness in the Outcome of the Litigation; and
10          (4) The Role of the Non–Party Witness in the Litigation.
11    Id. at 123–24. The Second Circuit emphasized that “the overarching concern is
12    fundamentally whether the adverse inference is trustworthy under all of the
13    circumstances and will advance the search for the truth.” Id. at 124.
14          After application of these factors, LiButti held that the circumstances compelled
15    the admissibility. Id. at 124. LiButti indicated that since it “ruled on the issue of
16    admissibility, the district court should now evaluate the relevance of [the non-party’s]
17    refusals and their probative value under Fed. R. Evid. 403, and the weight they should be
18    accorded in the context of all of the other evidence.” Id. (citing F.D.I.C. v. Fid. &
19    Deposit Co. of Maryland, 45 F.3d 969, 977 (5th Cir. 1995) (“The admissibility of a non-
20    party’s exercise of the Fifth Amendment against a party [. . .] is a legal question that we
21    must review de novo. Nevertheless, if such evidence is not inadmissible as a matter of
22    law, the district court’s specific determination of relevance and its evaluation of a
23    potential Fed. R. Evid. 403 problem are reviewed for abuse of discretion.”)).
24          While the Ninth Circuit has not ruled on the admissibility of a non-party’s
25    invocation of his Fifth Amendment privilege, several courts in this Circuit have
26    addressed the LiButti factors in their Federal Rule of Evidence 403 analysis. In
27    MicroTechnologies, LLC v. Autonomy, Inc., the court indicated that the defendant made
28    “a strong argument that an inference against [itself] is inappropriate under the Second

                                                     4
                                                                                  14-cv-00542-BGS-NLS
     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2212 Page 5 of 6



 1    Circuit’s widely cited test for adverse inference based on non-party witnesses, because
 2    [the defendant did] not control its former officers, there is at this point no special
 3    relationship of loyalty between them, their interests are not aligned, and the former
 4    officers have not controlled or participated in this litigation.” No. 15-CV-02220-JCS,
 5    2018 WL 5013567, at *3 (N.D. Cal. Oct. 2018) (citing LiButti, 107 F.3d at 123–24). The
 6    court indicated that MicroTechnologies, LLC, only addressed in passing the fact that
 7    these individuals are not parties and that, “[i]n appropriate circumstances,” a former
 8    employee’s invocation of the Fifth Amendment can support an adverse inference against
 9    the former employer. Id. (citing Brookridge Funding Corp. v. Aquamarine, Inc., 675 F.
10    Supp. 2d 227, 234 (D. Mass. 2009)). The court in MicroTechnologies stated that “[g]iven
11    the risk of prejudice and the lack of clarity of exactly what inference might appropriately
12    be drawn from these witness’s blanket assertions of the Fifth Amendment at their
13    depositions, this is not such a case.” Id. MicroTechnologies concluded that, under
14    Federal Rule of Evidence 403, “the risk of unfair prejudice and jury confusion
15    substantially outweighs any minimal relevance that the jury might properly draw from
16    [the non-party’s] invocation of the Fifth Amendment privilege.” Id.
17          In Schoenmann v. Salevouris, the court held that under the specific circumstances
18    of this case, “the probative value of [the non-party’s] invocation of his Fifth Amendment
19    privilege outweighs any danger of unfair prejudice, confusing the issues, misleading the
20    jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” No. 15-
21    cv-05193-JSC, 2016 U.S. Dist. LEXIS 147089, at *8 (N.D. Cal. 2016) (citing Fed. R.
22    Evid. 403). The court in Schoenmann specified that “LiButti factors (1) and (4) [were]
23    particularly relevant to the Court’s determination.” Id.
24          Here, the Court finds that the LiButti factors are best considered in the Court’s
25    analysis under Federal Rule of Evidence 403. Admissibility of an adverse inverse cannot
26    be viewed in a vacuum, since it largely depends not only on the trustworthiness of the
27    adverse inference, but equally on its relevance to the litigation and the concerns outlined
28    in Federal Rule of Evidence 403. As such, Plaintiffs’ motion is DENIED without

                                                     5
                                                                                   14-cv-00542-BGS-NLS
     Case 3:14-cv-00542-BGS-NLS Document 217 Filed 11/20/20 PageID.2213 Page 6 of 6



 1    prejudice to re-raise as a motion in limine, but are to address the following issues. First,
 2    as to each adverse inference the Plaintiffs seek to raise, they must identify the specific
 3    question wherein the witness invoked the Fifth Amendment and the reasonable inference
 4    that is raised by the witness’s silence to that question. Secondly, they must provide
 5    independent evidence of the fact to which the witness refused to answer. Third, they are
 6    to address the relevance of the adverse inference to the important issues in the case. See
 7    Fed. R. Evid. 401. Fourth, they must address the considerations of Federal Rule of
 8    Evidence 403. For this analysis, the Plaintiffs are to address the trustworthiness factors
 9    listed in LiButti.
10           IT IS SO ORDERED.
11    Dated: November 20, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                                                  14-cv-00542-BGS-NLS
